 Case 8:19-cv-01842-TPB-SPF Document 1 Filed 07/30/19 Page 1 of 12 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

PATRICIA KENNEDY, Individually,          :
                                         :
            Plaintiff,                   :
                                         :
v.                                       :             Case No.
                                         :
WEIKERT PROPERTIES, LLC & WEIKERT :
FORD, INC.,                              :
                                         :
            Defendants.                  :
_______________________________________/ :
                                         :
                                         :

                                         COMPLAINT
                                  (Injunctive Relief Demanded)

       Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendants,

WEIKERT PROPERTIES, LLC & WEIKERT FORD, INC., (sometimes referred to as

“Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.              Plaintiff is a Florida resident, lives in Broward and Pasco Counties, is sui juris,

               and qualifies as an individual with disabilities as defined by the ADA. Plaintiff

               is unable to engage in the major life Plaintiff is unable to engage in the major

               life activity of walking more than a few steps without assistive devices.

               Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other

               support and has limited use of her hands. She is unable to tightly grasp, pinch and

               twist of the wrist to operate. When ambulating beyond the comfort of her own
Case 8:19-cv-01842-TPB-SPF Document 1 Filed 07/30/19 Page 2 of 12 PageID 2




          home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible

          handicap parking spaces located closest to the entrances of a facility. The

          handicap and access aisles must be of sufficient width so that she can embark

          and disembark from a ramp into her vehicle. Routes connecting the handicap

          spaces and all features, goods and services of a facility must be level, properly

          sloped, sufficiently wide and without cracks, holes or other hazards that can

          pose a danger of tipping, catching wheels or falling. These areas must be free of

          obstructions or unsecured carpeting that make passage either more difficult or

          impossible. Amenities must be sufficiently lowered so that Plaintiff can reach

          them. She has difficulty operating door knobs, sink faucets, or other operating

          mechanisms that tight grasping, twisting of the wrist or pinching. She is hesitant to

          use sinks that have unwrapped pipes, as such pose a danger of scraping or burning

          her legs. Sinks must be at the proper height so that she can put her legs

          underneath to wash her hands. She requires grab bars both behind and beside

          a commode so that she can safely transfer and she has difficulty reaching the

          flush control if it is on the wrong side. She has difficulty getting through

          doorways if they lack the proper clearance. Ms. Kennedy’s access to the

          Defendant’s property or to the full and equal enjoyment of the goods, services,

          facilities, privileges, advantages and accommodations offered therein was

          restricted or limited because of her disabilities, and will be restricted or limited

          in the future unless and until the Defendant is compelled to remove the barriers

          to access and remedy all ADA violations which exist at its property including
 Case 8:19-cv-01842-TPB-SPF Document 1 Filed 07/30/19 Page 3 of 12 PageID 3




           those set forth in this complaint.

2.         Defendants own, lease, lease to, or operate a place of public accommodation as

           defined by the ADA and the regulations implementing the ADA, 28 CFR

           36.201(a) and 36.104. The place of public accommodation that the Defendants

           own, operate, lease or lease to is known as a car dealership, and is located in the

           County of Polk.

3.         Venue is properly located in the Middle District of Florida because venue lies in

           the judicial district of the property situs. The Defendants’ property is located in

           and does business within this judicial district.

4.         Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

           original jurisdiction over actions which arise from the Defendants’ violations of

           Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See

           also 28 U.S.C. § 2201 and § 2202.

5.         As the owner, lessor, lessee, or operator of the subject premises, Defendants are

           required to comply with the ADA. To the extent the property, or portions thereof,

           existed prior to January 26, 1993 ("pre-existing facility"), the owner, lessor,

           lessee, or operator has been under a continuing obligation to remove architectural

           barriers at that property whose removal was readily achievable, as required by 42

           U.S.C. Section 12182. To the extent that the property, or portions thereof, were

           constructed prior to January 26, 1993 ("newly constructed facility"), the owner,

           lessor, lessee, or operator was under an obligation to design and construct such

           facilities such that they are readily accessible to and usable by individuals with
 Case 8:19-cv-01842-TPB-SPF Document 1 Filed 07/30/19 Page 4 of 12 PageID 4




           disabilities, as required by 42 U.S.C. Section 12183. To the extent that the

           facility, or portions thereof, were altered in a manner that affects or could affect

           its usability ("altered facility"), the owner, lessor, lessee, or operator was under

           an obligation to make such alterations in such a manner that, to the maximum

           extent feasible, the altered portions are readily accessible to and usable by persons

           with disabilities.

6.         Pursuant to 28 C.F.R. part 36.404, all newly constructed facilities were required

           to comply with the Standards For New Construction And Alterations, set forth in

           Appendix A to 28 C.F.R. part 36 ("ADAAG"). Pursuant to 28 C.F.R. part 36.404,

           all altered facilities were required to comply with the ADAAG to the maximum

           extent feasible. Pursuant to 28 C.F.R. part 36.304, all measures taken to comply

           with barrier removal requirements of 42 U.S.C. Section 12182 must also comply

           with the ADAAG to the maximum extent feasible. Failure to comply with these

           requirements constitutes a violation of the ADA.

7.         A preliminary inspection of the car dealership at 21399 US Hwy 27, Lake Wales,

           Polk County, Florida has shown that violations exist. These violations include,

           but are not limited to:

           GENERAL

           1. Defendants fail to adhere to a policy, practice and procedure to ensure that all

               goods, services and facilities are readily accessible to and usable by the

               disabled.
Case 8:19-cv-01842-TPB-SPF Document 1 Filed 07/30/19 Page 5 of 12 PageID 5




          2. Defendants fail to maintain its features to ensure that they are readily

             accessible and usable by the disabled.

          PARKING/EXTERIOR

          3. The disabled parking space west side of building is non-compliant as the

             column encroaches into the required loading and unloading area (access aisle).

             2010 ADAAG violation: 502.

          4. The disabled parking space is non-compliant as there is no striped adjacent

             access aisle adjacent to the space. 2010 ADAAG violation: 502.

          5. The disabled parking space is non-compliant as there is no disabled parking

             sign identifying the disabled parking space. 2010 ADAAG violation: 502.

          6. The slope of the ramp that provides wheelchair access to the showroom is

             non-compliant as the slope of the ramp exceeds max 1:12 (8.33%) slope.

             2010 ADAAG violation: 405.

          7. The bottom landing at entrance of ramp west side of building that services the

             accessible entrance to showroom is non-compliant as the slope exceeds max

             1:48 (2.1%) slope. 2010 ADAAG violation: 305, 405.

          8. The ramp west side of building that services the west door is non-compliant as

             the handrails are not on both sides of ramp. In addition, current rail does not

             have the required as there is not the required edge protection. 2010 ADAAG

             violation: 405, 505.
Case 8:19-cv-01842-TPB-SPF Document 1 Filed 07/30/19 Page 6 of 12 PageID 6




          9. The stairs that service multiple exterior entrances to the facility are non-

             compliant as they do not provide handrails on both sides of stairs. 2010

             ADAAG violation: 504.

          10. The current informational or directional signage that directs persons with

             disabilities to the locations of the accessible entrances, accessible routes or

             departments and customer lounge are non-compliant. 2010 ADAAG

             violation: 206, 207, 216, 703.

          INTERIOR

          11. The door that connects the customer lounge (and restrooms) to the showroom

             is non-compliant as there is not the required 18 inches of side approach on the

             pull (latch) side of the doors. 2010 ADAAG violation: 404.

          12. The service counters south of the customer lounge area and in parts

             department are non-compliant as the height of counters are above max 36

             inches above floor. 2010 ADAAG violation: 904.

          13. The tables west of the customer lounge area are non-compliant. As such there

             is no accessible writing surface for customers. 2010 ADAAG violation: 902.

          MEN’S RESTROOM

          14. The rear grab bar is non-compliant as there is not the required clearance under

             the grab bar (between tank and grab bar). 2010 ADAAG violation: 604, 609.

          15. The side grab bar is non-compliant as the grab bar does not extend minimum

             54 inches from rear wall. 2010 ADAAG violation: 604.
 Case 8:19-cv-01842-TPB-SPF Document 1 Filed 07/30/19 Page 7 of 12 PageID 7




           16. The mirror is non-compliant as the height of the mirror exceeds max 40 inches

              above floor from bottom reflective edge. 2010 ADAAG violation: 604.

           17. The soap dispenser is non-compliant as the height exceeds max 48 inches

              above floor. 2010 ADAAG 308, 604.

8.         Plaintiff has visited the property which forms the basis of this lawsuit on July 5,

           2019 and again on July 6, 2019, and plans to return to the property in the near

           future to avail herself of the goods and services offered to the public at the

           property, and to determine whether the property has been made ADA compliant.

           The Plaintiff has encountered barriers at the subject property which discriminate

           against her on the basis of her disability.

9.         In the alternative, Plaintiff is an advocate of the rights of similarly situated

           disabled persons and is a "tester" for the purpose of asserting her civil rights and

           monitoring, ensuring, and determining whether places of public accommodation

           are in compliance with the ADA.

10.        The violations present at Defendants’ facility, create a hazard to Plaintiff's safety.

11.        Plaintiff is continuously aware of the violations at Defendants’ facility and is

           aware that it would be a futile gesture to return to the property as long as those

           violations exist unless she is willing to suffer additional discrimination.

12.        The violations present at Defendants’ facility infringe Plaintiff's right to travel

           free of discrimination. Plaintiff has suffered, and continues to suffer, frustration

           and humiliation as the result of the discriminatory conditions present at

           Defendants’ facility. By continuing to operate a place of public accommodation
 Case 8:19-cv-01842-TPB-SPF Document 1 Filed 07/30/19 Page 8 of 12 PageID 8




           with discriminatory conditions, Defendants contribute to Plaintiff's sense of

           isolation and segregation and deprives Plaintiff the full and equal enjoyment of

           the goods, services, facilities, privileges and/or accommodations available to the

           general public. By encountering the discriminatory conditions at Defendants’

           facility, and knowing that it would be a futile gesture to return unless she is

           willing to endure additional discrimination, Plaintiff is deprived of the meaningful

           choice of freely visiting the same accommodations readily available to the general

           public and is deterred and discouraged from additional travel. By maintaining a

           public accommodation with violations, Defendants deprive plaintiff the equality

           of opportunity offered to the general public.

13.        Plaintiff has suffered and will continue to suffer direct and indirect injury as a

           result of the Defendants’ discrimination until the Defendants are compelled to

           comply with the requirements of the ADA.

14.        Plaintiff has a realistic, credible, existing and continuing threat of discrimination

           from the Defendants’ non-compliance with the ADA with respect to this property

           as described but not necessarily limited to the allegations in paragraph 7 of this

           Complaint. Plaintiff has reasonable grounds to believe that she will continue to

           be subjected to discrimination in violation of the ADA by the Defendants.

           Plaintiff desires to visit the car dealership not only to avail herself of the goods

           and services available at the property but to assure herself that this property is in

           compliance with the ADA so that she and others similarly situated will have full

           and equal enjoyment of the property without fear of discrimination.
 Case 8:19-cv-01842-TPB-SPF Document 1 Filed 07/30/19 Page 9 of 12 PageID 9




15.        The Defendants have discriminated against the Plaintiff by denying her access to,

           and full and equal enjoyment of, the goods, services, facilities, privileges,

           advantages and/or accommodations of the subject property, as prohibited by 42

           U.S.C. § 12182 et seq.

16.        The discriminatory violations described in paragraph 7 are not an exclusive list of

           the Defendants’ ADA violations.         Plaintiff requires the inspection of the

           Defendants’ place of public accommodation in order to photograph and measure

           all of the discriminatory acts violating the ADA and all of the barriers to access.

           The Plaintiff, and all other individuals similarly situated, have been denied access

           to, and have been denied the benefits of services, programs and activities of the

           Defendants’ buildings and its facilities, and have otherwise been discriminated

           against and damaged by the Defendants because of the Defendants’ ADA

           violations, as set forth above. The Plaintiff and all others similarly situated will

           continue to suffer such discrimination, injury and damage without the immediate

           relief provided by the ADA as requested herein.          In order to remedy this

           discriminatory situation, the Plaintiff requires an inspection of the Defendants’

           place of public accommodation in order to determine all of the areas of non-

           compliance with the Americans with Disabilities Act.

17.        Defendants have discriminated against the Plaintiff by denying her access to full

           and equal enjoyment of the goods, services, facilities, privileges, advantages

           and/or accommodations of its place of public accommodation or commercial

           facility in violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.
Case 8:19-cv-01842-TPB-SPF Document 1 Filed 07/30/19 Page 10 of 12 PageID 10




             Furthermore, the Defendants continue to discriminate against the Plaintiff, and all

             those similarly situated by failing to make reasonable modifications in policies,

             practices or procedures, when such modifications are necessary to afford all

             offered goods, services, facilities, privileges, advantages or accommodations to

             individuals with disabilities; and by failing to take such efforts that may be

             necessary to ensure that no individual with a disability is excluded, denied

             services, segregated or otherwise treated differently than other individuals

             because of the absence of auxiliary aids and services.

18.          Plaintiff is without adequate remedy at law and is suffering irreparable harm.

             Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

             fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. §

             12205 and 28 CFR 36.505.

19.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

             Plaintiff Injunctive Relief, including an order to require the Defendants to alter

             the car dealership to make those facilities readily accessible and useable to the

             Plaintiff and all other persons with disabilities as defined by the ADA; or by

             closing the facility until such time as the Defendants cure their violations of the

             ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendants at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq..
Case 8:19-cv-01842-TPB-SPF Document 1 Filed 07/30/19 Page 11 of 12 PageID 11




     b.    Injunctive relief against the Defendants including an order to make all readily

           achievable alterations to the facility; or to make such facility readily accessible to

           and usable by individuals with disabilities to the extent required by the ADA; and

           to require the Defendants to make reasonable modifications in policies, practices

           or procedures, when such modifications are necessary to afford all offered goods,

           services, facilities, privileges, advantages or accommodations to individuals with

           disabilities; and by failing to take such stops that may be necessary to ensure that

           no individual with a disability is excluded, denied services, segregated or

           otherwise treated differently than other individuals because of the absence of

           auxiliary aids and services.

     c.    An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C. §

           12205.

     d.    The Court issue all remedies available under 42 U.S.C. Sections 12188 and

           2000a-3(a) including but not limited to preventive relief, permanent or temporary

           injunction, restraining order, or other order, as the Court deems just and proper."

     e.    Such other relief as the Court deems just and proper, and/or is allowable under

           Title III of the Americans with Disabilities Act.

                    Respectfully Submitted,



                           [SIGNATURE FOLLOWS]
Case 8:19-cv-01842-TPB-SPF Document 1 Filed 07/30/19 Page 12 of 12 PageID 12




                                   PHILIP MICHAEL CULLEN, III
                                   Attorney-at-Law -- Chartered
                                   621 South Federal Highway, Suite Four
                                   Fort Lauderdale, Florida 33301
                                   954-462-0600
                                   fax 954-462-1717
                                   CULLENIII@aol.com
                                   Florida Bar. Id. No. 167853

                                   By:/s/ Philip Michael Cullen, III,
